

116 HR 7018 IH: COVID–19 Emergency Production Act
U.S. House of Representatives
2020-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7018IN THE HOUSE OF REPRESENTATIVESMay 26, 2020Mr. Pocan (for himself, Ms. Blunt Rochester, and Mr. Crist) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the President to use authorities under the Defense Production Act of 1950 to require emergency production of COVID–19 supplies to address the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Emergency Production Act.2.Emergency production of supplies to address COVID–19 pandemic(a)In generalNot later than 1 day after the date of the enactment of this section, the President shall—(1)determine under section 101(b) of the Defense Production Act of 1950 (50 U.S.C. 4511(b)) that— (A)COVID–19 supplies are a scarce and critical material essential to the national defense; and(B)the requirements of the national defense for such COVID–19 supplies cannot be met without exercising the authorities provided by the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.); (2)identify private sector capacity to produce such COVID–19 supplies; and(3)exercise the authorities provided by the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) to the extent necessary—(A)to require emergency production of the supplies needed to respond to the COVID–19 pandemic; and(B)to establish a fair and reasonable price for the sale of COVID–19 supplies produced pursuant to subparagraph (A).(b)CoordinationThe President shall coordinate and direct the distribution of COVID–19 supplies produced under subsection (a)(3)(A) based on—(1)requests submitted to the President by the Governors of the States; and(2)the needs of the States, as determined based on the populations of each State.(c)FundingAmounts available in the Defense Production Act Fund under section 304 of the Defense Production Act of 1950 (50 U.S.C. 4534) shall be available to carry out this section.(d)Termination(1)In generalThis section shall terminate on the date on which there are no remaining requests under subsection (b)(1).(2)Disposition of unused COVID–19 suppliesAny COVID–19 supplies produced pursuant to subsection (a)(3)(A) using amounts from the Defense Production Act Fund and unused as of the date described in paragraph (1) shall be deposited in the Strategic National Stockpile under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b), including any such supplies authorized for emergency use under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3).(e)DefinitionsIn this Act:(1)COVID–19 supplesThe term COVID–19 supplies includes—(A)personal protective equipment, including face shields, N–95 respirator masks, and any other masks determined by the Secretary of Health and Human Services to be needed to respond to the COVID–19 pandemic and the materials necessary to produce such personal protective equipment;(B)diagnostic tests for COVID–19 and the reagents and other materials necessary for producing or conducting such tests; and(C)any vaccine approved by the Food and Drug Administration to prevent COVID–19 and other materials necessary for producing and administering such vaccines.(2)StateThe term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.